| L. 7
Case 5:20-cv-00139-DAE Document1 Filed 02/06/20 Page 1 of oe

' Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

FEB 0 6 2020

CL

WESTERN DISTRICX OF Texas
UNITED STATES DISTRICT COURT ees

for the
Western District of Texas [-|

SAN SAZO OC OA 0 1 3 9

Caedpil Onleal [Ro

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-\y-=

Neu Ex4 CAF Cornfowy, Lue

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached" in the space and attach an additional page
with the full list of names.)

meee eee OS Oe ie

es No.
(to be filled i in xy the Clerk’ s Office)

Jury Trial: (check one) DX] ves [_]No

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

B. The Defendant(s)

Chietew Oneal Pett
Ma M&W WA
CONVENE ee

_ Teas, 7EIOF ee

_(@2e) “/y- Joyo.

g bS¢custoun hats @ Gmar| - Com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page | of 5
Fo a
Case 5:20-cv-00139-DAE Document 1 Filed 02/06/20 Page 2 of 9

Pro Se I (Rev. 12/16) Complaint for a Civil Case

Defendant No. I

 

 

 

 

 

 

Name NEW Eta Cal’ (ordre, EE

Job or Title (if known) Cole Ate ead Gu attad, Len De f- of -
Street Address [Go Bel. ‘AWwate. Ave.

City and County [ot LELlo

State and Zip Code VALINA Func, 14 aod

Telephone Number Le. 7 l@, ) ig Of —_ F000 .

E-mail Address (if known)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 3
Name
Job or Title (/known)
Street Address

 

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case
Il.

Case 5:20-cv-00139-DAE Document 1 Filed 02/06/20 Page 3 of 9

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
[ |Federal question [] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that

are at issue in this case. {7 US, C £ 50/ TA Feil geet Cory 4 {f-

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)

a, If the plaintiff is an ind

ividy
The plaintiff, (name) Lie tl, V Un neal Brown! , is a citizen of the
State of (name) Tb BLA?

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated
under the laws of the State of (name) ;

 

 

and has its principal place of business in the State of (name)

 

(if more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.) .

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) Me é] WE Ed A G Lf Ci Oy Yrrf ,isacitizen of
the State of (name) Nev/ YorK [ori is a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 5:20-cv-00139-DAE Document 1 Filed 02/06/20 Page 4 of 9

Pro Se ! (Rey. 12/16) Complaint for a Civil Case

Ill.

IV.

 

b. If the defendant is a corporation
The defendant, (name) — , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Newt Ene cAP ComPany Ine Plage hezc My Idea on The
Man otra pas 201 Basewah ca. cond Mn) €AO-6A”
Solk QWeR DalmlwW at ACT OF 31-00 ha Ht (652 mds

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 4 of 5
Case 5:20-cv-00139-DAE Document 1 Filed 02/06/20 Page 5 of 9

Statement of Claim
4A Page

Back in February 2018, I posted images of a Navy and Texas baseball cap
_ showcasing the hat design I have been working on to see if there were potential
customers that would be interested in purchasing my product. After receiving
several compliments from my social media followers on my design, I thought it
would be beneficial for me to follow up with another social media post. On April
29, 2018, I decided to purchase a New Era basketball cap from a local Lids store in
an attempt to enhance the design. I did so by placing 4 star General stars and using
military medals. ..and decided to call it a “General Cap”.

Shortly after, New Era and Mitchell & Ness both reached out to me on April
29, 2018, inquiring about what I would like to achieve with the design of the
basketball cap I posted on my social media account. They both showed common
interest and we began a brief email exchange to see if there was a chance or
likelihood of a future collaboration cap. As time passed, and my email exchanges
with Chip Esquerra of New Era came to an end, I thought I missed an opportunity
to work with a major company.

In May of 2018, during Memorial Day weekend, New Era released a line of
baseball caps using the exact designs that I got the attention of Chip Esquerra at
New Era, and what discussed in our email exchanges.
Case 5:20-cv-00139-DAE Document 1 Filed 02/06/20 Page 6 of 9

Relife 4A Page

Based on my research on the sales of the New Era cap using my design that was launched and
released in May of 2018, I am seeking 150 thousand dollars in copyright infringement claim.
Having spent time working on the design, marketing the final product on my social media in
hopes of attracting the interest of a major company like New Era, and finally being coerced into
sharing my ideas w/New Era and chip esquerra, only to be cropped out of the picture once their
Memorial Day line of caps was produced for a more than successful release, I have been troubled
by the way I was treated during this process. As a result, I have been forced to seek
psychological help twice a month stemming from the stresses of knowing a major company
without my approval has used my idea and design. To spend years musing and finally finding a
passion to design caps, to feel like my vision was stolen for corporate greed is something that is
hard to recover from. Following the release of the “Memorial Day General Cap”, I was
constantly asked if I finally collaborated with New Era because many people were familiar with
my designs, knew this particular line of caps was successful, and assumed I was the reason
behind their success of the cap. But I wasn’t, at least not contractually. 02/05/2020
Case 5:20-cv-00139-DAE Document1 Filed 02/06/20 Page 7 of 9

" Pro Se } (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: Ok - O [, - Z 020

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

LO, be

uct bel Oneal Peover!

 

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
 

3:02 & ¢@ 8 uf i

 

 

 

 

 

Q ~~ @ eco.copyright.gov/eService_enu/start.swe?SRN=TLladaiED: © :
Upload Your Work(s) nae
Se
ICase Details ep 1: Select & Upload Files es

 

 

  

e #: 1-8450892957
itle: four General Stars on a Hat/Cap.
olume:
umber:
Issue Date:
ype of Work: Work of the Visual Arts

(2) Send Your Work(s) by Mail:

 

 

7)

* Click the "Create Shipping Slip’ button in the table below; a Shipping Slip link will appear in the Attachments column.

- Click the Shipping Slip link and print out and attach the shipping slip(s) to your deposit copy(ies). For multiple cases, be sure to
attach shipping slips to the corresponding copies.

+ Mail the deposit copy(ies) within 30 days to the Copyright Office address at the bottom of the slip.Note: Your effective date of registration will
be based on the date on which we receive the copies with corresponding shipping slips attached.

Click "Home" after uploading files(s) or printing shipping slip(s). You may verify the submission in the open Cases table on your eCO
Home page.

 

=

 

 
Case 5:20-cv-00139-DAE Document1 Filed 02/06/20 Page 9 of 9
Gmail - Fwd: Confirmation of Receipt Page 1 of 1

 

Gmail Quentin Brown <qbscustomnhats@gmail.com>

 

Fwd: Confirmation of Receipt
1 message

 

quentinbrown13@yahoo.com <quentinbrown13@yahoo.com> Mon, Feb 3, 2020 at oy

To: qobscustomnhats@gmail.com

 

Forwarded message —--------
From: Copyright Office <noreply@loc.gov>
Date: Feb 2, 2020 2:57 PM

Subject: Confirmation of Receipt

To: quentinbrown13@yahoo.com

Cc:

THIS IS AN AUTOMATED EMAIL - PLEASE DO NOT REPLY.

Your Application and payment for the work four General Stars on a Hat/Cap. were received by the
U.S.Copyright Office on 2/2/2020.

PLEASE NOTE: Your submission is not complete until you upload or mail the material you are
registering. To do so, logon to httos://eco.copyright.gov/eService_enu/ and click on case number
4-8450892957 in the Open Cases table. Follow the instructions to either upload a digital copy or mail a
physical copy (with shipping slip attached) of the work being registered. Additional instructions and
requirements for submitting the material being registered can be found at
http:/Avww.copyright.gov/eco/tips/.

SHIPPING SLIPS: If you mail physical copies of the material being registered, the effective date of
registration will be based on the date on which we receive the copies WITH CORRESPONDING
SHIPPING SLIPS ATTACHED.

A printable copy of the application will be available within 24 hours by clicking the My Applications link in
the left top most navigation menu of the Home screen.

You may check the status of this claim via eCO using this number 1-8450892957. If you have questions
or need assistance, Copyright Office contact information can be found at
http://www.copyright.gov/help/index. htmi#general.

 

United States Copyright Office

htine://mail oancle. cam/mail/1/0?2ik=1289b738al &view=pt&search=all&permthid=thread-f... 2/3/2020
